DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/14/2021 is acknowledged.
Examiner's Note #1
US 20190105837 qualifies as prior art under 35 U.S.C. 102(a)(1) but may meet the exception set out in 35 U.S.C. 102(b)(1)(A) because some of the inventors overlap. Since the pending application names fewer joint inventors than  US 20190105837 is not readily apparent from the publication that its disclosure is by the same inventive entity. Please see MPEP 2153.01(a). 
Examiner's Note #2
The Examiner expects that the majority of the rejections set out below will be easy to overcome and invites the Applicant's Representative to schedule an interview to discuss the various claim objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph to facilitate compact prosecution. 
Drawings
The drawings are objected to because the fail to indicate which features correspond to the claimed housing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Claim Objections
Claim 1 is objected to because of the following informalities:
As demonstrated in the objection to the drawings above, the claims use language which isn't consistent with the specification.  The Examiner recommends bring in language which is consistent with the specification. Particularly troublesome is the word "ceiling" because t Applicant's Figure 7 powder reservoir lacks a ceiling. The Examiner believes the Applicant intends to reference "The enclosure 202 can be formed by a frame 201 that defines walls to protect the interior components of the dispensing system 116."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2–5 and 20–23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "wherein the housing comprises a pair of base plates each releasably attached to the housing." This limitation is indefinite because one of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the "base plate" in claim 1's line 4 or introduce two additional base plates. Restated differently, what is the least number of base plates which claim 2 requires?
Claims 3 – 4 and 20 – 23 are rejected for the same reasons via their dependency on claim 2.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that claim 2 requires at least two base plates which form a substantially enclosed volume of the housing.
Claim 5 recites "the one or more base plates, each base plate having an associated heatshield." The recitation of "the one or more base plates" lacks antecedent basis. Further, the recitation of "each base plate having" appears to imply the presence of more than one baseplate which is not recited in claim 1.

Claim 20 recites "a second aperture" in line 2. This limitation lacks antecedent basis.
Claim 21 is rejected for the same reasons via its dependency on claim 20.
Claim 22 recites "wherein nozzles of the array." This limitation is indefinite because one of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference one of the two nozzles set out in claim 1 or invention traduce other nozzles.
Claim 23 is rejected for the same reasons via its dependency on claim 22.
Claim 23 recites "the first plurality of dispensing units." This limitation lacks antecedent basis.
Claim 23 recites "the second plurality of dispensing units." This limitation lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1–5 and 19–23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over ZEHAVI PG Publication No. 201901505837.
As to claim 1, ZEHAVI makes obvious a dispensing system for an additive manufacturing apparatus (Figure 7), the dispensing system comprising:
	a housing (Figure 7, 202; ¶73) having a ceiling (see drawing objection above), outer side walls, inner walls that define a powder reservoir (131) to store powder to be dispensed over a top surface of a platen (Figure 133 A), and
an array of dispensing units (302) disposed in an interior of the housing and releasably coupled to the housing (¶73), each dispensing unit including a nozzle block (Figure 3 ¶60)  that is positioned below the powder reservoir (Figure 7–8 ¶73), that has a passage therethrough that defines a nozzle and provides a respective path for the powder to flow from the powder reservoir through the nozzle (¶60), and that has a valve (Figure 4A's 402) to controllably release powder through the nozzle (¶63), wherein each dispensing unit is vertically detachable from the housing so as to be removable from the interior of the housing (Figures 7). 
ZEHAVI fails to explicitly disclose a base plate releasably attached to the housing to form a substantially enclosed volume.
ZHEAVI teaches that the housing is an enclosure an enclosure which is cable of keeping inert gas therein (¶59).
It would have been obvious to one of ordinary skill in the art as of the effective filing date with the above teachings to arrive at a base plate at the bottom of the housing for the benefit of 
As to the base plate being "releasably attached," the above rationale fails to explicitly arrive at this imitation However, .ZEHAVI generally teaches the separation of components in Figure 7. It is generally obvious to make integral parts separable. See MPEP 2144.04(V)(C). In this instance, it would have been obvious to one of ordinary skill in the art to arrive each subcomponent of the housing (enclosure 202's walls, base plate and ceiling) from separable from each other. 
The obvious combination above would arrive at a base plate releasably attached to the housing to form a substantially enclosed volume and wherein each dispensing unit is vertically detachable from the housing so as to be capable of being removed from the interior of the housing when the base plate is removed from the housing.
	As to claim 2, ZEHAVI makes obvious the dispensing system of claim 1. 
ZEHAVI further teaches cooling plate 1000 can be mounted at the base of the assembly 800, or at the base of the enclosure 202 (¶80) and appears to illustrate two of such plates in Figure 9. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings above for the benefit of removing heat from the dispensing system (as taught at ¶81). 
As to the base plate being "releasably attached," .ZEHAVI generally teaches the separation of components in Figure 7. It is generally obvious to make integral parts separable. See MPEP 2144.04(V)(C). In this instance, it would have been obvious to one of ordinary skill 
The obvious incorporation above would arrive at at least two plates (perhaps three) releasably attached to the housing.
	As to claim 3, ZEHAVI makes obvious the dispensing system of claim 2, and further discloses wherein the array comprises first and second plurality of dispensing units which would extend within the enclosure (Figure 7 – 9 A). 
	This disclosure together with the obvious combination above arrives at wherein the array of dispensing units comprise a first plurality of dispensing units extending over a first of the pair of base plates and a second plurality of dispensing units extending over a second of the pair of base plates. 
	As to claim 4, ZEHAVI makes obvious the dispensing system of claim 3, wherein the first plurality of dispensing units and the second plurality of dispensing units are arranged in alternating order in a row below the powder reservoir. (Figure 3)
	As to claim 5, ZEHAVI makes obvious the dispensing system of claim 1.
ZEHAVI further teaches cooling plate 1000 can be mounted at the base of the assembly 800, or at the base of the enclosure 202 (¶80) and appears to illustrate two of such plates in Figure 9A spaced apart by a gap (gap between 1000 illustrated in Figure 9A).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings above for the benefit of removing heat from the dispensing system (as taught at ¶81). 

	As to claim 19, ZEHAVI makes obvious the dispensing system of claim 1, wherein the inner walls define a trough having one or more first apertures at a bottom thereof, and each nozzle block has edges captured between a bottom of the trough and inner edges of the base plate.  (Figure 4A–6)
	As to claim 20, ZEHAVI makes obvious the dispensing system of claim 2, wherein the pair of base plates are substantially coplanar and spaced apart to define a second aperture aligned with nozzles of the array of dispensing units (Figure 7)
	As to claim 21, ZEHAVI makes obvious the dispensing system of claim 20, comprising a pair of heat shields spaced apart by a horizontal gap, the horizontal gap aligned with the second aperture (see rejection to claim 5). 
	As to claim 22, ZEHAVI makes obvious the dispensing system of claim 4, wherein nozzles of the array of dispensing units are positioned in a line (Figure 3). 
	As to claim 23, ZEHAVI makes obvious the dispensing system of claim 22, wherein the first plurality of dispensing units project to a first side of the line and the second plurality of dispensing units project toward an opposite second side of the line (Figure 3 and Figure 7).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070179656 teaches an inkjet printing housing having arrays of removable nozzle assemblies. 
US 20030074096 teaches an array of nozzles to dispense powder (Figure 3 in Figure 4).
US 20150367415 teaches that powder dispensing mechanism may comprise an array of powder delivery components (e.g., array of powder dispensers) (¶264)
US 20170057013 (of record) array of nozzles which independently hold different types of powders Figure 2, ¶ 26)
US 20170203363 a dry dispensing mechanism, e.g., an array of nozzles assisted by ultrasonic agitation and pressurized inert gas, can be employed to dispense the first particles (Figure 1B and ¶61)
US 20170182556 is similar to US 20170203363 but clarify is the individual of valve assemblies in Figure 2C–2D
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743